DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the request for continued examination (RCE), amendments and remarks received 30 August 2021. Claims 13 - 20 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 30 August 2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an imaging device that images” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections to claims 1, 3, 4 and 7 - 12 under 35 U.S.C. 103 are hereby withdrawn in view of the amendments and remarks received 30 August 2021 and the Examiner’s Amendment included herein below. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kurt M. Berger (Reg. No. 51,461) on 19 November 2021.

The application has been amended as follows: 

-	In Claim 13 Amend Lines 14 - 25 as follows:
--set a stability of the attribute for each of the plurality of areas, wherein the circuitry is configured to set the stability of the attribute of a given area from the attribute of the given area and one or more attributes of one or more corresponding areas determined in the past, each of the one or more corresponding areas being at a same position as the given area, wherein the circuitry is configured to set the stability to be a higher value as a number of the one or more corresponding areas indicating a same attribute as the given area is larger, and sets the stability to be a lower value as the number of the one or more corresponding areas indicating the same attribute as the given area is smaller, wherein the circuitry is configured to identify the one or more corresponding areas based on the position information, wherein an amount of movement of the vehicle between a current time and a previous time is calculated from the position information, and areas at the previous time corresponding to the areas at the current time are obtained based on the calculated amount of movement of the vehicle, wherein the circuitry is configured to set the stability of the attribute of the given area based on a difference between (1) a numerical value corresponding to the attribute of the given area, and (2) an average value of the attribute of the given area over a past N times, where N is an integer greater than 2.--.

	-	In Claim 16 Amend Lines 3 - 7 as follows:
--acquire, for each of a plurality of sensors for observing the area surrounding the vehicle, probability information of the travelable probabilities of the plurality of areas and stability information of the stability of the attribute for each of the plurality of areas, and 
determine a final probability of the travelable probabilities of the plurality of areas based on the probability information and the stability information of each of the plurality of sensors.--.

	-	In Claim 17 Amend Lines 1 - 3 as follows:
--wherein the circuitry is further configured to determine [[the]] a travelable probability corresponding to a particular sensor of the plurality of sensors having [[the]] a highest stability as the final probability.--.

	-	In Claim 18 Amend Lines 3 - 4 as follows:
--each of the plurality of sensors to determine the final probability, according to the stability information of each of the plurality of sensors.--.

	-	In Claim 19 Amend Lines 13 - 24 as follows:
--setting a stability of the attribute for each of the plurality of areas, wherein setting of the stability of the attribute of a given area includes setting the stability from the attribute of the given area and one or more  one or more corresponding areas being at a same position as the given area, wherein the setting includes setting the stability to be a higher value as a number of the one or more corresponding areas indicating a same attribute as the given area is larger, and setting the stability to be a lower value as the number of the one or more corresponding areas indicating the same attribute as the given area is smaller, wherein the one or more corresponding areas are identified based on the position information, wherein an amount of movement of the vehicle between a current time and a previous time is calculated from the position information, and areas at the previous time corresponding to the areas at the current time are obtained based on the calculated amount of movement of the vehicle, wherein the step of setting the stability comprises setting the stability of the attribute of the given area based on a difference between (1) a numerical value corresponding to the attribute of the given area, and (2) an average value of the attribute of the given area over a past N times, where N is an integer greater than 2.--.

	-	Cancel Claim 20.

Allowable Subject Matter
Claims 13 - 19 (now renumbered 1 - 7) are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor does it suggest the combination as presently claimed. In based on a difference between a numerical value corresponding to the attribute of the given area and an average value of the attribute of the given area over a past N times, where N is an integer greater than 2, and wherein an amount of movement of the vehicle between a current time and a previous time is calculated from position information and areas at the previous time corresponding to the areas at the current time are obtained based on the calculated amount of movement of the vehicle. These elements, in combination with the remaining component(s) of the claim(s), are not taught nor are they suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adachi et al. U.S. Patent No. 10,488,507; which is directed towards a device and method for estimating the surrounding environment of a vehicle from observation data obtained from sensing equipment installed on the vehicle, wherein occupancy grip maps comprising cells each indicating the probability of the existence of an object in a certain area surrounding the vehicle are generated at multiple time instances while the vehicle is in motion and combined into a single global occupancy grid map that estimates the surrounding environment of the vehicle. 
Fukuman et al. U.S. Patent No. 10,210,435; which is directed towards an apparatus for detecting an object around a moving body using a plurality of sensors installed on the moving body, wherein a confidence level is set for each of the sensors indicating the likelihood that the object is actually present. 
Sabe et al. U.S. Patent No. 7,386,163; which is directed towards a mobile robot comprising obstacle recognition means capable of generating an updating an occupancy grid of its surroundings and includes transforming coordinates of a captured image are transformed such that the image appears to be captured from an overhead view. 
van Beek U.S. Patent No. 9,811,743; which is directed towards systems and methods of detecting and tracking the boundaries of a road, wherein images of the road captured from a camera positioned on a vehicle are transformed into a top-down view of the road prior to undergoing image processing and analysis for road boundary detection and tracking. 
Yamauchi et al. U.S. Publication No. 2010/0066587 A1; which is directed towards a method and system for controlling a remote vehicle based on an occupancy grid map with occupancy cells each indicating the probability of the existence of an object in the cell, wherein the occupancy grid map is generated based on data obtained from a plurality of different types of sensors installed on the remote vehicle from multiple remote vehicle positions.
Zhang et al. U.S. Patent No. 8,718,329; which is directed towards a method of detecting a clear path in a road of travel for a vehicle that utilizes a top-down view classification technique by generating a top-down view of the road from images representing a perspective view of the road captured from an image captured device on the vehicle prior to performing classification on segmented regions of the road.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIC RUSH/Primary Examiner, Art Unit 2667